            Case 1:15-cv-07025-RBK-JS Document 562 Filed 02/15/19 Page 1 of 1 PageID: 34913




                          VIA ECF

                          February 15, 2019

                          Hon. Robert B. Kugler, U.S.D.J.
                          U.S. District Court for the District of New Jersey
                          Mitchell H. Cohen Building & U.S. Courthouse
                          4th & Cooper Streets
                          Camden, New Jersey 08101

Scott S. Christie         RE: Eagle View Technologies, Inc. v. Xactware Solutions, Inc., et al.,
Partner
T. 973-848-5388               Civil Action No. 15-7025 (RBK) (JS)
F. 973-297-3981
schristie@mccarter.com
                          Dear Judge Kugler:

                                  This firm represents defendants Xactware Solutions, Inc. and Verisk
McCarter & English, LLP
                          Analytics, Inc. (collectively, “Defendants”) in the above-referenced matter.
Four Gateway Center       Together with Plaintiff Eagle View Technologies, Inc. (“Plaintiff”), we jointly write
100 Mulberry Street       to respectfully request finalization of the trial commencement date.
Newark, NJ 07102-4056
T. 973.622.4444
F. 973.624.7070                   After the conclusion of the February 4, 2019 hearing, Your Honor tentatively
www.mccarter.com
                          scheduled trial to begin on May 28, 2019 (D.E. 560). The parties conferred
                          thereafter as to the viability of beginning trial on that day. Due to witness
                          availability issues and a long-planned family vacation of trial counsel for
                          Defendants, Defendants respectfully request that the trial commence on June 10,
BOSTON
                          2019 instead of May 28, 2019. Plaintiff consents to a June 10, 2019 start date.

HARTFORD                          The parties are available to discuss the trial commencement date in greater
                          detail should the Court have any questions or concerns. Thank you for your
STAMFORD
                          consideration of this matter.
NEW YORK
                                                                               Respectfully,
NEWARK


EAST BRUNSWICK
                                                                               Scott S. Christie
PHILADELPHIA
                          cc: Counsel of Record (via e-mail)
WILMINGTON


WASHINGTON, DC




                          ME1 29544777v.1
